 408317 NLRB No. 63DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1According to the undisputed allegations and exhibits in the Gen-eral Counsel's memorandum in support of the Motion for Summary
Judgment, the General Counsel obtained the name of Donald L.
Wiley as the Respondent's agent for service of process from the
Ohio Secretary of State. On January 10, 1995, the General Counsel
served a copy of the amended complaint on Wiley by certified mail.
On January 26, 1995, the General Counsel personally served another
copy of the amended complaint on Wiley by leaving it at his law
offices.TCCI Holding Corp. (formerly d/b/a The CrossetCo., Inc.) and Bakery, Cracker, Pie & YeastDrivers and Chauffeurs, Local Union No. 114,
an affiliate of the International Brotherhood of
Teamsters, AFL±CIO. Case 9±CA±31112May 12, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon a charge filed by the Union on September 14,1993, the General Counsel of the National Labor Rela-
tions Board issued a complaint on November 29, 1993,
against TCCI Holding Corp. (formerly d/b/a The
Crosset Co., Inc.), the Respondent, alleging that it has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act by failing to furnish information re-
quested by the Union about the transfer of the Re-
spondent's assets to various banks. On April 28, 1994,
the Respondent filed an untimely answer, which admit-
ted in part and denied in part the allegations in the
original complaint.On August 4, 1994, the General Counsel issued anamended complaint containing new allegations that the
Respondent has violated Section 8(a)(5) and (1) of the
Act by failing to bargain with the Union about the ef-
fects of a cessation of operations and by refusing and
failing to process a grievance filed by the Union. The
Respondent has not filed an answer to these new alle-
gations in the amended complaint.On February 10, 1995, the Acting Regional Directorfor Region 9 issued an order approving the withdrawal
of allegations in the amended complaint relating to the
Union's requests for information. On February 16,
1995, the General Counsel filed a Motion for Sum-
mary Judgment with the Board on the remainder of the
amended complaint. On February 21, 1995, the Board
issued a Notice to Show Cause why the motion should
not be granted. The Respondent did not file a response.
The allegations in the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard's Rules and Regulations states:Answer to the complaint; time for filing; contents;allegations not denied deemed admitted.ÐThe re-spondent shall, within 14 days from the service of
the complaint, file an answer thereto. The re-
spondent shall specifically admit, deny, or explain
each of the facts alleged in the complaint, unless
the respondent is without knowledge, in which
case the respondent shall so state, such statementoperating as a denial. All allegations in the com-plaint, if no answer is filed, or any allegation in
the complaint not specifically denied or explained
in an answer filed, unless the respondent shall
state in the answer that he is without knowledge,shall be deemed to be admitted to be true and
shall be so found by the Board, unless good cause
to the contrary is shown.As previously stated, the amended complaint re-peated unfair labor practice allegations in the original
complaint that are no longer at issue. The amended
complaint also included new allegations that the Re-
spondent violated Section 8(a)(5) of the Act by failing
to bargain about the effects of the cessation of the Re-
spondent's operations and by failing to process the
Union's grievance about the cessation of operations.
Although properly served with a copy of the amended
complaint,1the Respondent has failed to file an answerto the new allegations. The General Counsel seeks
summary judgment only regarding those unanswered
allegations. In the absence of good cause being shown
for the failure to file a timely answer, we grant the
General Counsel's motion.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONFrom about 1958 to June 13, 1993, when it ceasedoperations, the Respondent was a corporation engaged
in the wholesale distribution of produce from its Cin-
cinnati, Ohio facility. During the 12-month period end-
ing on June 13, 1993, the Respondent, in conducting
its operations, sold and shipped goods valued in excess
of $50,000 from its Cincinnati, Ohio facility directly to
points outside the State of Ohio. We find that the Re-
spondent has been an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
From about 1958 until the Respondent ceased oper-ations on June 13, 1993, the Union has been the des-
ignated exclusive collective-bargaining representative,
within the meaning of Section 9(a) of the Act, of em-
ployees in the following unit, which is appropriate for 409TCCI HOLDING CORP.bargaining within the meaning of Section 9(b) of theAct:All truck drivers, helpers, loaders, packers,unloaders and processing employees employed by
the Respondent at its Cincinnati, Ohio, facility,
but excluding all office clerical employees and all
professional employees, guards and supervisors as
defined in the Act.The Respondent's recognition of the Union as theexclusive bargaining representative of the unit employ-
ees has been embodied in a series of collective-bar-
gaining agreements between the Respondent and the
Union. The most recent of these agreements was effec-
tive from September 30, 1989, to October 2, 1993.About June 13, 1993, the Respondent ceased oper-ations and transferred its assets to creditor financial in-
stitutions. The effects of this conduct involved wages,
hours, and other terms and conditions of employment
in the bargaining unit represented by the Union. These
effects are mandatory subjects for the purposes of col-
lective bargaining. The Respondent ceased operations
and transferred its assets without prior notice to the
Union and without affording the Union an opportunity
to bargain with the Respondent about the effects of
this conduct. We find that the Respondent has thereby
violated Section 8(a)(5) and (1) of the Act.On June 16, 1993, the Union filed a grievance underthe grievance-arbitration procedure outlined in the col-
lective-bargaining agreement that was then in effect.
The grievance concerned the Respondent's cessation of
operations and transfer of assets. Since June 16 the Re-
spondent has failed and refused to process the Union's
grievance. We find that the Respondent has thereby
violated Section 8(a)(5) and (1) of the Act.CONCLUSIONSOF
LAWBy failing to provide the Union with notice and op-portunity to bargain about the effects of the Respond-
ent's cessation of operations and transfer of assets to
creditors, and by failing and refusing to process the
Union's June 16, 1993 grievance concerning this ac-
tion, the Respondent has engaged in unfair labor prac-
tices within the meaning of Section 8(a)(5) and (1) and
Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent ceased oper-
ations and transferred its assets to creditors without no-
tice to the Union and without affording the Union an
opportunity to bargain about the effects of this action,
we shall provide for a limited backpay remedy as setforth in Transmarine Navigation Corp., 170 NLRB389 (1968). Accordingly, the Respondent shall pay
employees affected by the Respondent's cessation of
operations backpay, at the rate of their normal wages
when last in the Respondent's employ, from 5 days
after the date of this Decision and Order until the oc-
currence of the earliest of the following conditions: (1)
the date the Respondent bargains to agreement with
the Union on those subjects pertaining to the effects of
the cessation of operations at its Cincinnati, Ohio facil-
ity, and the transfer of assets to creditors; (2) a bona
fide impasse in bargaining; (3) the failure of the Union
to request bargaining within 5 days of the Respond-
ent's notice of its desire to bargain with the Union; (4)
the subsequent failure of the Union to bargain in good
faith; but in no event shall the sum paid to any of
these employees exceed the amount he or she would
have earned as wages from June 13, 1993, the date the
Respondent ceased operations, to the time he or she
secured equivalent employment elsewhere, or the date
on which the Respondent shall have offered to bargain,
whichever occurs sooner; provided, however, that in
no event shall this sum be less than what these em-
ployees would have earned for a 2-week period at the
rate of their normal wages when last in the Respond-
ent's employ. Interest on backpay owed by the Re-
spondent shall be computed in the manner prescribed
in New Horizons for the Retarded, 283 NLRB 1173(1987).We shall also require the Respondent, on request ofthe Union, to process the Union's grievance of June
16, 1993, relating to the cessation of operations and
the transfer of assets to creditors. Finally, because the
Respondent has ceased its operations, we shall require
it to mail copies of the notice to all unit employees
employed when operations ceased.ORDERThe National Labor Relations Board orders that theRespondent, TCCI Holding Corp. (formerly d/b/a The
Crosset Co., Inc.), Cincinnati, Ohio, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain collectively withthe Union, Bakery, Cracker, Pie & Yeast Drivers and
Chauffeurs, Local Union No. 114, an affiliate of the
International Brotherhood of Teamsters, AFL±CIO, as
the exclusive collective-bargaining representative of
employees in the appropriate bargaining unit described
below, by failing to notify and give the Union an op-
portunity to bargain about the effects of ceasing oper-
ations at the Respondent's Cincinnati, Ohio facility and
transferring assets to creditors, and by failing and re-
fusing to process a grievance filed by the Union about
the cessation of operations and transfer of assets. The
appropriate bargaining unit is, 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''All truck drivers, helpers, loaders, packers,unloaders and processing employees employed by
the Respondent at its Cincinnati, Ohio, facility,
but excluding all office clerical employees and all
professional employees, guards and supervisors as
defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain collectively with the Unionabout the effects of ceasing operations at the Respond-
ent's Cincinnati, Ohio facility, and the transfer of as-
sets to creditors, and reduce to writing any agreement
reached as a result of such bargaining.(b) Pay employees affected by the cessation of oper-ations their normal wages for the period set forth in
the remedy section of this Decision and Order.(c) On request, process the grievance filed by theUnion on June 16, 1993, concerning the Respondent's
cessation of operations and the transfer of assets.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Mail a copy of the attached notice marked ``Ap-pendix''2to each of its employees who was employedat its Cincinnati, Ohio facility when operations ceased
on June 13, 1993. Copies of that notice, on forms pro-
vided by the Regional Director for Region 9, shall,
after being signed by the Respondent, be mailed imme-
diately upon receipt.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain collectivelywith the Union, Bakery, Cracker, Pie & Yeast Drivers
and Chauffeurs, Local Union No. 114, an affiliate of
the International Brotherhood of Teamsters, AFL±CIO,
as the exclusive collective-bargaining representative of
employees in the appropriate bargaining unit described
below, by failing to notify and give the Union an op-
portunity to bargain about the effects of ceasing oper-
ations at our Cincinnati, Ohio facility and transferring
our assets to creditors, and by failing and refusing to
process a grievance filed by the Union about these ac-
tions. The appropriate bargaining unit is,All truck drivers, helpers, loaders, packers,unloaders and processing employees employed by
the Respondent at its Cincinnati, Ohio, facility,
but excluding all office clerical employees and all
professional employees, guards and supervisors as
defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain collectively with theUnion about the effects of ceasing operations at our
Cincinnati, Ohio facility, and the transfer of assets to
creditors, and WEWILL
reduce to writing any agree-ment reached as a result of such bargaining.WEWILL
pay employees affected by our cessationof operations their normal wages for the period re-
quired by the Board in the remedy section of its Deci-
sion and Order.WEWILL
, on request, process the grievance filed bythe Union on June 16, 1993, concerning our cessation
of operations at the Cincinnati, Ohio, and the transfer
of assets to creditors.TCCI HOLDINGCORP. (FORMERLYD/B/ATHE
CROSSETCO., INC.)